888 F.2d 1386Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John L. Lewis PRATT, Plaintiff-Appellant,v.GENERAL COURT OF JUSTICE OF MONTGOMERY COUNTY, MontgomeryCounty Sheriff's Department, Defendants-Appellees.
No. 89-6716.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 28, 1989.Decided Oct. 13, 1989.Rehearing and Rehearing En Banc Denied Nov. 13, 1989.

John L. Lewis Pratt, appellant pro se.
Before WIDENER, K.K. HALL, and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
John L. Lewis Pratt appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we grant leave to proceed in forma pauperis and affirm on the reasoning of the district court.  Pratt v. General Court of Justice, C/A No. 89-380-C-R (M.D.N.C. May 31, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.